Citation Nr: 0711304	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed hiatal 
hernia.  

2.  Entitlement to a compensable initial rating for the 
service-connected uveitis of the right eye.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955 and from December 1955 to June 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the RO 
in Cleveland, Ohio.  

As a claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).  

Previously on appeal was the issue of a compensable initial 
rating for bicipital bursitis/tenosynovitis of the right 
shoulder.  During the pendency of the appeal the RO issued a 
rating decision in September 2005 that increased the rating 
for the disability to 20 percent.  

The veteran thereupon notified the RO in writing that he was 
satisfied with the 20 percent rating and desired to withdraw 
his appeal on that issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran is competently diagnosed with hiatal hernia 
and gastroesophageal reflux disease (GERD).  

3.  The veteran's hiatal hernia and GERD became manifest many 
years after his discharge from service, and there is no 
medical evidence of record relating those disorders to 
military service or to any service-connected disability.  

4.  The service-connected uveitis of the right eye currently 
is not shown manifested by inflammation or other active 
symptoms since service connection was granted for that 
disability effective on September 10, 2002.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hiatal hernia is 
not due to disease or injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected uveitis of the right eye from 
September 10, 2002 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.84a including Diagnostic Code 
6000 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate all claims on appeal has been accomplished.  

As noted below, the issue of initial evaluation of the 
service-connected uveitis of the right eye is a 
"downstream" issue that emerged after the rating decision 
on appeal.

The RO sent the veteran a letter in September 2002 informing 
him that to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury, 
disease, or event in military service; a current physical or 
mental disability; and, a relationship between the claimed 
disability and military service.  

The veteran had ample opportunity to respond prior to the 
issuance of the June 2003 rating decision on appeal that 
granted service connection for uveitis of the right eye and 
denied service connection for a hiatal hernia.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2002 letter cited above informed the veteran 
that VA would make reasonable efforts to help him get such 
things as medical records, employment records, or records 
from other Federal agencies, but that it was still the 
veteran's responsibility to give VA enough information about 
those records to request them from the agency or person 
holding them, and to ensure that the claim is supported by 
appropriate evidence.  

Thereafter, a July 2004 that accompanied the Statement of the 
Case (SOC) specifically stated, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  This is 
logical, since as noted above the issue of initial evaluation 
is a "downstream" issue that only emerged after the rating 
decision was issued.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Further, the RO notified the veteran in October 2005 that he 
might still submit evidence relevant to his claims directly 
to the Board.  
 
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO's letter in September 2002 advised the 
veteran of the second and third Dingess elements (existence 
of a disability, connection between the veteran's service and 
that disability).  

There is no indication that the RO specifically advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
However, the Board's action below denied service connection 
for hiatal hernia, so no disability rating or effective date 
will be assigned.  Accordingly, there is no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the SOC 
of June 2004; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claims.  The veteran has been 
informed of his entitlement to a hearing before the RO's 
Decision Review Officer and/or before the Board, but he has 
not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II.  Analysis

A.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records (SMR) show no 
indication of a hiatal hernia during his military service.  
In July-September 1963, he was treated for left lower 
quadrant; the clinical impression was irritable colon.  

In February 1969, the veteran complained of pain and cramps 
in the lower abdomen, and the clinical impression on that 
occasion was possible prostatitis.  The report of physical 
examination in June 1972 prior to the veteran's retirement 
noted the abdomen and viscera (including hernia) as 
"normal."  

Treatment notes from Prattville Baptist Hospital record that 
the veteran had an esophageal stricture in March 2002 
consequent to having a piece of food lodged in the esophagus.  
He was noted during esophagogastroduodenoscopy to also have a 
large hiatal hernia.  He received follow-on treatment for 
esophageal stricture and gastroesophageal reflux disease 
(GERD) in July 2002.  

The veteran underwent further esophagogastroduodenoscopies in 
May 2002 and July 2003 that again noted the presence of a 
hiatal hernia.  

The veteran had a VA medical examination in April 2004 in 
which he reported no specific problems with hiatal hernia or 
stomach during military service; his problems began when food 
was stuck in his esophagus.  Thereafter, the veteran required 
periodic stretching of the esophagus.  The examiner diagnosed 
hiatal hernia with esophageal stricture requiring periodic 
monitoring and balloon dilation.  

Based on the evidence discussed hereinabove, the veteran has 
demonstrated that he has a current disability of hiatal 
hernia and GERD.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence or objective lay 
evidence showing that the claimed hiatal hernia had its 
inception in service.  There is no competent evidence of a 
hiatal hernia or GERD until 2002, nearly 30 years after his 
discharge from service.  No competent has been presented to 
support the veteran's lay assertions that his current hiatal 
hernia or GERD is due to any event or incident of his period 
of active service.  

The Board accordingly finds that service connection cannot be 
granted for this disability.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


B.  Evaluation of service-connected disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for increased initial rating, the 
Board has considered the veteran's symptoms since the 
effective date of service connection, September 10, 2002.  

The rating for the disability has been assigned under 
38 C.F.R. § 4.84a, Diagnostic Codes (DC) 6000 (uveitis).  

The rating criteria for DC 6000 provide for rating from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  

Clinical records from Montgomery Eye Center show that in 
February 2002 the veteran reported that the eye was doing 
well; he used glasses to read and could see fine.  The 
veteran complained of occasional "floaters" and tearing 
especially in the morning.  The clinician recorded that the 
eye was photophobic.

In July 2003 the veteran was examined by Montgomery Eye 
Clinic and reported no significant changes since the previous 
examination.  

The veteran had a VA eye examination in April 2004 in which 
the veteran's uncorrected right eye visual acuity was 20/200 
near (correctable to 20/25) and 20/50 far (correctable to 
20/20).  

There was no diplopia or significant visual field defect; but 
there were some random defects that the examiner attributed 
to the lens used during testing.  Intraocular pressure was 
within the normal range.  There were some irregular fibers in 
the iris of the right eye indicative of some possible 
infection in the past.  

The examiner stated that the veteran was hyperopic with mild 
astigmatism.  The veteran had no refractive error but was 
presbyopic due to the aging process.  The veteran had some 
residuals of possible infection but without significant 
pathology that would interfere with productive employment or 
any other problems associated with his history of iritis.  
The examiner stated that there had probably been no change 
since the veteran's initial evaluation.  

Based on the evidence above, the Board finds that the 
schedular criteria for the assignment of a compensable rating 
are not met.  Specifically, there is no evidence that the 
veteran has inflammation or any other current active symptoms 
of uveitis whatsoever.  .

The Board accordingly finds that a compensable rating is not 
warranted for this disability.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's symptoms more closely approximate the 
criteria for the current rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  




ORDER

Service connection for a hiatal hernia is denied.  

A compensable initial evaluation for the service-connected 
uveitis of the right eye is denied.  



_______________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


